Citation Nr: 1142003	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include dysthymic disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was previously before the Board on multiple occasions, most recently in May 2010 when the issue remaining on appeal was remanded for additional development.

The May 2010 Board remand of this issue directed that the Veteran be afforded a VA psychiatric examination to determine the diagnoses and etiologies of any chronic acquired psychiatric disabilities other than PTSD.  The claims file now contains a June 2010 VA psychiatric examination report and a May 2011 addendum with information establishing compliance with the Board's May 2010 remand directives.

The Board observes that during the processing of the remand, a new VA psychiatric examination report was developed in June 2010 (with a July 2011 addendum) which specifically determined that the Veteran is currently diagnosed with PTSD which is directly related to potentially verified in-service combat stressors.  The current appeal involves a somewhat unusual situation in that the appeal originally included the issue of entitlement to service connection for PTSD, which was denied by the Board in May 2010 on the basis of the evidence of record at that time.  The companion issue of entitlement to service connection for an acquired psychiatric disability other than PTSD remains on appeal, and the development of this issue has led to the new VA examination report which now raises in the record once again the issue of whether entitlement to service connection for PTSD is warranted.  Under these circumstances, the Board finds that it is appropriate to refer to the RO the matter of determining whether the Veteran seeks to reopen the issue of entitlement to service-connection for PTSD.  The issue of entitlement to service connection for PTSD has been raised by the record, and this matter is referred to the RO for any appropriate action to determine whether the Veteran seeks to reopen his claim of entitlement to service-connection for PTSD.



FINDING OF FACT

The Veteran suffers from major depressive disorder which is causally related to his active duty service.


CONCLUSION OF LAW

Major depressive disorder was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is seeking service connection for an acquired psychiatric disability.  In May 2010, the Board denied entitlement to service connection for PTSD specifically, on the basis that the evidence of record at that time showed that the Veteran did not have a diagnosis of PTSD.  As explained in more detail in the Board's May 2010 decision and remand, the Board remanded as a separate issue the matter of entitlement to service connection for an acquired psychiatric disability other than PTSD because the Veteran had been diagnosed with other acquired psychiatric disabilities manifesting in the symptoms associated with the PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).

The Board directed that the Veteran be afforded a VA examination to identify each specific acquired psychiatric disability diagnosis and etiology.

This case now presents a somewhat unusual situation in that the resultant June 2010 VA psychiatric examination report and its May 2011 addendum present an expert medical opinion diagnosing a pathology featuring PTSD as well as major depressive disorder; this new VA psychiatric examination report presents an etiology opinion indicating that both diagnoses are causally linked to military service.  The PTSD-specific aspect of the Veteran's original service-connection claim is no longer in appellate status and the Board may not apply this new evidence to that particular issue; however, the Board may consider the entirety of the information presented in the new VA examination report with respect to the current question of whether the Veteran has another acquired psychiatric disability etiologically linked to his military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the June 2010 VA psychiatric examination report and its May 2011 addendum adequately establish that the Veteran has an acquired psychiatric disability (major depressive disorder) etiologically linked to his military service.

Although the issue currently on appeal does not directly include PTSD, the latest VA examination report presents an expert etiology opinion that applies to his major depressive disorder diagnosis and appears to be partly contingent upon the question of whether the Veteran's reported in-service trauma can be verified to have occurred.  Therefore, even though the issue on appeal is not formally inclusive of PTSD, the question of whether the Veteran's claimed PTSD stressors are considered  verified is indeed pertinent to this decision.  In this regard, it is very important to note that the Board's May 2010 denial of entitlement to service connection for PTSD was not decided on the basis of any finding that the Veteran's claimed stressors did not occur.  Thus, the May 2010 Board decision presents no complication preventing a current finding that the Veteran's military service included combat-related trauma that may serve as a valid factual predicate to the June 2010/May 2011 VA examination report's opinion that major depressive disorder is partially causally related to military service.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that development of the evidence during the course of this appeal has allowed the RO to sufficiently verify that the Veteran participated in some manner of combat for the purposes of this appeal; the Veteran contends that certain events involving some manner of combat during service have caused his claimed PTSD.  The RO has now conceded the occurrence of combat participation, as most recently confirmed in the September 2009 supplemental statement of the case, and the Board likewise considers the Veteran's claimed participation in combat to have been verified as having occurred.

In light of this, the Board finds that the June 2010/May 2011 VA examination report adequately establishes that the Veteran's diagnosed major depressive disorder is etiologically linked to his military service.  The original June 2010 VA examination report clearly indicates review of the claims file and presents a highly detailed and thorough discussion of the Veteran's pertinent history drawing upon all sources of pertinent information.  The June 2010 VA examination report shows that the examiner found that the Veteran's diagnostic picture was complicated by several factors such that distinguishing a PTSD pathology from other acquired psychiatric diagnoses was difficult.  The report's conclusions indicate that major depressive disorder is related to military service in two manners: 1) directly a result of in-service events, and 2) indirectly linked by way of being secondary to PTSD which the examiner finds to be related to in-service combat stressors.  The June 2010 VA examination report states that the "symptoms of depression appear at least in part to be secondary to issues with PTSD .... It is at least as likely as not that a portion of his depression is also related to his military trauma."  The May 2011 addendum to this report further states that "Major Depressive Disorder .... is [at] least as likely as not to be partially incurred during his military service in Vietnam."

The VA examiner's opinion links the diagnosis of major depressive disorder to service, and does so with inclusion of a direct link rather than exclusively on a secondary basis through PTSD.  Therefore, this evidence provides a basis for the Board to find that service connection is warranted for an acquired psychiatric disability without any conflict with the prior final denial of service connection for PTSD.  The Board now finds that the June 2010/May 2011 VA examination report probatively indicates that the Veteran has an acquired psychiatric disability other than PTSD that is etiologically linked to his military service.  The diagnosis of major depressive disorder is shown to be causally linked to military service.

Prior to the June 2010/May 2011 VA examination report, there was competent psychiatric evidence that the Veteran had been diagnosed with dysthymic disorder and with generalized anxiety disorder.  A statement from a private psychiatrist dated in September 2004 opines that both diagnoses 'are related to his military service' without additional discussion of the claims file or an analytical rationale.  There are also indications, including in a May 2008 VA examination report, that the Veteran may have a diagnosed alcohol dependence disorder.  A December 2003 VA psychiatric examination report additionally diagnoses the Veteran with depression.

The May 2008 VA examination report of record contains a comment upon the etiology of diagnosed dysthymic disorder (finding it is not related to service), but never directed the focus of the report's analysis to that question or offered an adequate explanation of rationale to establish significant probative value.  The May 2008 VA examination report does not contain any significant discussion nor diagnosis of a generalized anxiety disorder.  In any event, the June 2010/May 2011 VA examination report thoroughly discusses the Veteran's documented history and contemplates all pertinent prior diagnoses; the June 2010/May 2011 VA examination report explains its bases for reconciling the past diagnoses into the pertinent current diagnoses of major depressive disorder and PTSD, both related to military service.  The Board finds that the June 2010/May 2011 VA examination report is more probative on the pertinent questions in this case; the June 2010/May 2011 VA examination report contemplates all of the prior evidence of record, presents the most thorough discussion of the pertinent facts, and provides a discussed rationale clearly focused directly upon the pertinent questions in this case.

Although there are conflicting indications as to whether certain specific psychiatric diagnoses given in the past may be related to the Veteran's service, the June 2010/May 2011 VA examination report is the most probative evidence of record.  This most probative evidence adequately establishes that the Veteran's psychiatric diagnostic profile features major depressive disorder that is etiologically linked to his military service.

The Board finds that the June 2010/May 2011 VA examination report is highly probative, indeed the most probative among the pertinent psychiatric evidence of record with regard to the medical/etiological questions critical to this issue.  Furthermore, the Board finds that the highly probative June 2010/May 2011 VA examination report supports the Veteran's claim to the extent that it indicates that the currently diagnosed major depressive disorder is etiologically linked to the Veteran's military service.

The Board finds that in giving the Veteran the benefit of the doubt, the evidence is at least in equipoise and service connection for major depressive disorder is warranted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign an effective date in the course of implementing this grant of service connection, and the Veteran will have the opportunity to initiate an appeal from this 'downstream' issue if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



ORDER

Service connection is warranted for major depressive disorder.  The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


